Exhibit 10.2

 

RESTRICTED STOCK AWARD AGREEMENT

 

To:                        Date of Grant:                        Number of
Shares:             

 

Spinnaker Exploration Company, a Delaware corporation (the “Company”), is
pleased to grant you an award (the “Plan Award”) consisting of an aggregate of
             shares (the “Restricted Shares”) of the Company’s authorized Common
Stock, subject to the terms and conditions set forth in this Restricted Stock
Award Agreement (this “Award Agreement”) and the Spinnaker Exploration Company
1999 Stock Incentive Plan (the “Plan”). The Plan Award is governed by the terms
of this Award Agreement and, where appropriate, the Plan. Any terms not defined
herein shall have the meaning set forth in the Plan.

 

This Award Agreement sets forth the terms of the agreement between you and the
Company with respect to the Restricted Shares. By accepting this Award
Agreement, you agree to be bound by all of the terms hereof.

 

1. Definitions. As used in this Award Agreement, the following terms have the
meanings set forth below:

 

1.1 “Board” means the Company’s Board of Directors.

 

1.2 “Change in Control” means, notwithstanding the terms of the Plan or any
provision herein to the contrary, the occurrence of any of the following events:

 

1.2.1 The merger or consolidation of the Company, provided that immediately
after such merger or consolidation less than 50% of the total voting power of
the outstanding voting stock of the surviving or resulting entity and of the
parent company of the surviving or resulting entity is then “beneficially owned”
(within the meaning of Rule 13d-3 under the 1934 Act), in the aggregate, by the
stockholders of the Company immediately prior to such merger or consolidation;
or

 

1.2.2 The acquisition of ownership or control (including, without limitation,
power to vote) by any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the 1934 Act, of more than 50% of the outstanding shares of
the Company’s voting stock (based upon voting power), other than as a result of
a merger or consolidation of the Company described in subsection 1.2.1, above.

 

1.3 “Committee” shall mean the Board or the committee appointed by the Board to
administer part or all of the Plan.

 

1.4 “Common Stock” means the common stock, par value $.01 per share, of the
Company, or any security into which such Common Stock may be changed by reason
of any transaction or event of the type described in Paragraph IX of the Plan.



--------------------------------------------------------------------------------

1.5 “Date of Grant” means the date set forth in the first line of this Award
Agreement.

 

1.6 “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.

 

1.7 “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time, including rules thereunder and successor provisions and rules thereto.

 

1.8 “Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity; a Person, together with that
Person’s Affiliates and Associates (as those terms are defined in Rule 12b-2
under the Exchange Act), and any Persons acting as a partnership, limited
partnership, joint venture, association, syndicate or other group (whether or
not formally organized), or otherwise acting jointly or in concert or in a
coordinated or consciously parallel manner (whether or not pursuant to any
express agreement), for the purpose of acquiring, holding, voting or disposing
of securities of the Company with such Person, shall be deemed a single
“Person.”

 

1.9 “Plan Award” has the meaning set forth in the first paragraph of the Award
Agreement.

 

1.10 “Subsidiary” means with respect to any Person, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by that Person.

 

2. Escrow of Restricted Shares. The Company shall issue in your name a
certificate or certificates representing the Restricted Shares and retain that
certificate or those certificates until the restrictions on such Restricted
Shares expire as described in Sections 5, 6, or 7 of this Award Agreement or the
Restricted Shares are forfeited as contemplated in Sections 4 and 7 of this
Award Agreement. You shall execute one or more stock powers in blank for those
certificates and deliver those stock powers to the Company. You hereby agree
that the Company shall hold the certificate or certificates representing the
Restricted Shares and the related stock powers pursuant to the terms of this
Award Agreement until such time as such certificate or certificates are either
delivered to you or canceled pursuant to this Award Agreement.

 

3. Ownership of Restricted Shares. From and after the time that a certificate or
certificates representing the Restricted Shares has been issued in your name,
you will be entitled to all the rights of absolute ownership of the Restricted
Shares, including the right to vote those shares and to receive dividends
thereon if, as, and when declared by the Board, subject, however, to the terms,
conditions and restrictions set forth in this Award Agreement.

 

4. Restrictions; Forfeiture. The Restricted Shares are restricted in that they
may not be sold, pledged, exchanged, disposed of, transferred or otherwise
alienated or hypothecated until such restrictions are removed or expire as
described in Section 5, 6, or 7 of this Award Agreement. The Restricted Shares
are also restricted in the sense that they may be forfeited to



--------------------------------------------------------------------------------

the Company. You hereby agree that if the Restricted Shares are forfeited, as
provided in Section 7, the Company shall have the right to deliver the
certificate(s) representing the Restricted Shares to the Company’s transfer
agent for cancellation or, at the Company’s election, for transfer to the
Company to be held by the Company in treasury or any designee of the Company.

 

5. Expiration of Restrictions and Risk of Forfeiture. The restrictions on all of
the Restricted Shares granted pursuant to this Award Agreement will expire and
such Restricted Shares shall become transferable and nonforfeitable according to
the schedule set forth in this Section 5, provided, however, that such
restrictions will expire on such dates only if you have been an Employee
continuously from the Date of Grant through the applicable vesting date.

 

On or After Each of the Following

Vesting Dates

--------------------------------------------------------------------------------

 

Cumulative Percentage of Shares as to

Which the Restricted Shares are

Transferable and Nonforfeitable

--------------------------------------------------------------------------------

First Anniversary of the Date of Grant

  25%

Second Anniversary of the Date of Grant

  50%

Third Anniversary of the Date of Grant

  75%

Fourth Anniversary of the Date of Grant

  100%

 

6. Adjustment Provisions.

 

6.1 Changes in the Common Stock. In the event of changes in the outstanding
Common Stock by reason of any recapitalization, reorganization, merger,
consolidation, combination, split-up, split-off, spin-off, exchange or other
relevant changes in capitalization or distributions to the holders of Common
Stock occurring after the Date of Grant, the Restricted Shares and this Award
Agreement shall be subject to adjustment by the Committee at its discretion as
to the number and price of Restricted Shares subject to this Award Agreement.

 

6.2 Change in Control of the Company. Upon a Change in Control, the restriction
period of the Restricted Shares shall immediately be accelerated and the
restrictions shall expire.

 

7. Termination of Employment.

 

7.1 Forfeiture. Subject to Section 5, if your employment relationship with the
Company or any of its Subsidiaries is terminated for any reason (including by
reason of your death or Disability), then that portion, if any, of this Plan
Award for which restrictions have not lapsed as of the date of termination shall
become null and void; provided, however, that the portion, if any, of this Plan
Award for which restrictions have expired as of the date of such termination
shall survive such termination.

 

7.2 Effect of Employment Agreement. Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 7 and any
employment agreement entered into by and between you and the Company, the terms
of the employment agreement shall control.



--------------------------------------------------------------------------------

8. Leave of Absence. With respect to the Plan Award, the Company may, in its
sole discretion, determine that if you are on leave of absence for any reason
you will be considered to still be in the employ of the Company, provided that
rights to the Restricted Shares during a leave of absence will be limited to the
extent to which those rights were earned or vested when the leave of absence
began.

 

9. Delivery of Certificates of Stock. Promptly following the expiration of the
restrictions on the Restricted Shares as contemplated in Sections 5, 6, and 7 of
this Award Agreement, the Company shall cause to be issued and delivered to you
or your designee a certificate representing the number of Restricted Shares as
to which restrictions have lapsed, free of any restrictive legend relating to
the lapsed restrictions, upon receipt by the Company of any tax withholding as
may be requested. The value of such Restricted Shares shall not bear any
interest owing to the passage of time.

 

10. Conditions to Delivery of Stock and Registration. Nothing herein shall
require the Company to issue any shares with respect to the Plan Award if (a)
that issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act of 1933 or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect or
(b) the withholding obligation as provided in Section 15 has not been satisfied.

 

From time to time, the Board and appropriate officers of the Company shall and
are authorized to take whatever actions are necessary to file required documents
with governmental authorities, stock exchanges, and other appropriate Persons to
make shares of Common Stock available for issuance.

 

11. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation.

 

12. Remedies. The parties to this Award Agreement agree that each shall bear its
own share of expenses and fees, including, but not limited to, attorneys’
expenses and fees incurred in connection with the enforcement of the terms and
provisions of this Award Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.

 

13. Information Confidential. As partial consideration for the granting of the
Plan Award hereunder, you hereby agree with the Company that you will keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Award Agreement; provided, however, that such information may
be disclosed as required by law and may be given in confidence to your spouse,
tax and financial advisors, or to a financial institution to the extent that
such information is necessary to secure a loan.



--------------------------------------------------------------------------------

14. Consideration. No restriction on the Restricted Shares shall lapse unless
and until you have performed services for the Company or any of its Subsidiaries
that the Company believes is equal to or greater in value than the par value of
the Common Stock subject to this Plan Award.

 

15. Payment of Taxes. The Company may from time to time, in its discretion,
require you to pay to the Company (or the Company’s Subsidiary if you are an
employee of a Subsidiary of the Company), the amount that the Company deems
necessary to satisfy the Company’s or its Subsidiary’s current or future
obligation to withhold federal, state or local income or other taxes that you
incur as a result of the Plan Award. With respect to any required tax
withholding, you may (a) direct the Company to withhold from the shares of
Common Stock to be issued to you the number of shares necessary to satisfy the
Company’s obligation to withhold taxes, that determination to be based on the
shares’ Fair Market Value, as defined in the Plan, at the time as of which such
determination is made; (b) deliver to the Company sufficient shares of Common
Stock to satisfy the Company’s tax withholding obligations, based on the shares’
Fair Market Value, as defined in the Plan, at the time as of which such
determination is made; or (c) deliver sufficient cash to the Company to satisfy
its tax withholding obligations. If you elect to use such a stock withholding
feature, you must make the election at the time and in the manner that the
Company prescribes. The Company may, at its sole option, deny your request to
satisfy withholding obligations through Common Stock instead of cash. In the
event the Company subsequently determines that the aggregate Fair Market Value,
as defined in the Plan, of any shares of Common Stock withheld as payment of any
tax withholding obligation is insufficient to discharge that tax withholding
obligation, then you shall pay to the Company, immediately upon the Company’s
request, the amount of that deficiency.

 

16. Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Award Agreement shall confer upon you the right to continue in
the employ of the Company or any Subsidiary, or interfere in any way with the
rights of the Company or any Subsidiary to terminate your employment at any
time.

 

17. No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Award Agreement or the Restricted Shares
granted hereunder, and all members of the Board or the Committee and each and
any officer or employee of the Company acting on their behalf shall, to the
extent permitted by law, be fully indemnified and protected by the Company in
respect of any such action, determination or interpretation.

 

18. No Guarantee of Interests. The Board and the Company do not guarantee the
Common Stock of the Company from loss or depreciation.

 

19. Company Records. Records of the Company or its Subsidiaries regarding your
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.

 

20. Company Action. Any action required of the Company shall be by resolution of
its Board or by a Person authorized to act by resolution of the Board.



--------------------------------------------------------------------------------

21. Severability. If any provision of this Award Agreement is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Award Agreement shall be construed and enforced as if the illegal or
invalid provision had never been included herein.

 

22. Notices. All notices required or permitted under this Award Agreement must
be in writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed. A notice shall be effective when actually received by the
Company in writing and in conformance with this Award Agreement and the Plan.

 

23. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

 

24. Successors. This Award Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

25. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

 

26. Governing Law. All questions arising with respect to the provisions of this
Award Agreement shall be determined by application of the laws of the State of
Delaware and without regard to Delaware’s choice of law provisions, except to
the extent Delaware law is preempted by federal law. The obligation of the
Company to sell and deliver Common Stock hereunder is subject to applicable laws
and to the approval of any governmental authority required in connection with
the authorization, issuance, sale, or delivery of such Common Stock.

 

27. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

 

28. Amendment. This Award Agreement may be amended by the Board; provided,
however, that no amendment may decrease your rights inherent in this Plan Award
prior to such amendment without your express written consent.

 

29. The Plan. This Award Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer as of the Date of Grant first above written.

 

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED: By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------